﻿I wish at the outset to congratulate you, Mr. Udovenko, on
your election to the important post of President of the
General Assembly, and to wish you success in guiding the
work of a forum that is so important for the entire
international community.
Speaking from this rostrum three years ago, I stressed
that, in spite of the armed confrontation that was then on
the increase in my country, the leadership of Tajikistan had
opted for a consistent policy of political dialogue as the
only means of achieving peace and national reconciliation.
Today the results of that policy can be seen. With
active international support, the negotiation process led to
historic decisions being taken by the Tajik people, laying
the groundwork for successful progress towards peace and
national reconciliation.
I should like to take this opportunity to express
sincere gratitude to the members of the General
Assembly, the Security Council, the Secretary-General,
Mr. Kofi Annan, and his Special Representative in
Tajikistan, Mr. Gerd Merrem, for the constant and close
attention that they have paid to achieving a settlement in
Tajikistan, and, indeed, to the problems of Tajikistan in
general. We greatly appreciate the efforts of the Russian
Federation, the Islamic Republic of Iran and other States,
as well as international and regional organizations, that
acted as observers at the inter-Tajik talks and made a
significant contribution to the very difficult negotiation
process. We are deeply grateful to all friendly countries,
to international organizations and primarily to members of
the United Nations system that have assisted and continue
to provide assistance in the establishment of a lasting
peace and accord in Tajikistan.
We are fully determined to strive consistently and
unwaveringly for the full implementation of the General
Agreement on the Establishment of Peace and National
Accord in Tajikistan and for the achievement of national
accord. Here we count on growing support from the
United Nations and its observer missions, acting in close
cooperation with the Peacekeeping Forces of the
Commonwealth of Independent States (CIS). Without


such cooperation, it would be extremely difficult to
implement the military component of the inter-Tajik
agreements or to achieve a final solution to the problem of
refugees.
Another important aspect of United Nations assistance
to the peace process in Tajikistan is the development and
implementation of a comprehensive strategy on
humanitarian aid and post-conflict reconstruction of our
economy. An excellent framework for this effort is
provided by General Assembly resolution 51/30 J adopted
on 25 April 1997 on emergency international humanitarian
assistance for lasting peace and reconciliation in Tajikistan.
We hope that in the course of this session this useful
initiative will be continued and that an updated resolution
will be adopted taking fully into account the specifics of the
transition period and the humanitarian needs of the people
of Tajikistan.
Among the multitude of conflicts and crisis situations
which unfortunately entered a new phase during the period
following the cold war, we are particularly concerned about
the situation in the neighbouring Islamic State of
Afghanistan. Together with our Central Asian partners in
the CIS and with Russia, we have repeatedly expressed our
profound concern over the destabilizing impact of the
situation in Afghanistan on the entire region, as well as on
the situation beyond the region.
On the initiative of the Almaty Five, about a year ago
the Security Council became more actively involved in
Afghan problems. Along with resolutions adopted by the
General Assembly, Security Council decisions are the best
foundation for ending the fratricidal war that has been
going on for so many years there.
I have to say frankly that the fact that the Afghan
problem remains unsettled may undermine the fragile peace
in Tajikistan. We hope that, taking into account the agreed
position of the “Big Eight” Summit participants in Denver,
and using their experience of cooperation to solve conflicts
in the Balkans and other hot spots in the world, Russia and
the United States, cooperating with other States concerned
and supporting United Nations involvement, will play a
decisive part in an Afghan settlement in the nearest possible
future.
I will be honest with the Assembly: it is in
Tajikistan’s vital interests that peace be established in
Afghanistan for another reason — it would help to reduce
substantially the flow of arms and drugs across the Tajik-
Afghan border, and it would reduce the proliferation of
terrorism and waves of extremism which are destabilizing
the entire region.
I would like to comment now on the issue of reform
of our Organization. We attribute great importance to the
United Nations as a key instrument for maintaining
international peace and security. The idea of adjusting the
United Nations to today’s realities is certainly important
and necessary. In today’s transitional conditions, the
stabilizing role of the United Nations must grow steadily.
We believe it is important to approach United
Nations reform in a pragmatic way, concentrating on the
most pressing issues, and maintaining a reasonable
balance between innovation and strengthening
mechanisms that have proved their effectiveness.
As a State that has experienced first-hand all the
hardships of civil war and has travelled the difficult road
towards national reconciliation with active support and
assistance from the United Nations, Tajikistan is
convinced of the need to preserve strong and efficient
peacemaking mechanisms. First and foremost, this relates
to the work of the Security Council, which has to
maintain timeliness and effectiveness. We believe that
Security Council representation would be enhanced if its
membership were expanded not only to candidates from
industrialized States, such as Germany and Japan, but also
to representatives from developing countries on a
rotational basis.
On administrative and budget issues, we consider it
important to ensure zero actual and, if possible, zero
nominal growth of the United Nations budget. We must
utilize material and human resources more efficiently, and
we must strengthen mechanisms monitoring the work of
the United Nations apparatus. We must also count on the
understanding of the international community in respect
of temporary financial difficulties facing some developing
States and countries emerging from conflicts.
We consider it right that the strategy for the twenty-
first century should be sustainable development, ensuring
conservation of the environment and natural resources.
Although we were not entirely satisfied with the results of
the recent nineteenth special session of the General
Assembly, held last summer, it is important that that
session outlined ways of expediting progress in key areas
of sustainable development, as defined in Agenda 21.
As a country that has suffered from civil war and is
in transition to market relationships, Tajikistan expects the
2


United Nations to pay closer attention and participate more
efficiently in ensuring sustainable development in countries
with transitional economies, including introducing measures
to neutralize the negative social consequences of such
transitions. We believe that the United Nations can and
must maintain its unique role in providing international
support for the integration of States in transition into global
economic and trade systems and for their involvement in
the existing and emerging regulatory institutions and
mechanisms. These demands were reflected in the Agenda
for Development, which was adopted by the General
Assembly in June this year.
The absence of peaceful conditions in Tajikistan has
prevented it from moving towards sustainable development
in any significant way, and consequently it has not been
able fully to implement the recommendations of Agenda 21.
Due to the civil confrontations that have swept the
country, the main efforts of the Government of Tajikistan
in recent years have been aimed at eradicating conflict,
establishing peace and tranquillity, and creating conditions
to integrate the population into active economic and
creative work.
The new prospects for peace provide us with an
opportunity to redouble our efforts and concentrate on
unsolved problems. The most important of these include the
rapid reconstruction of the social and economic
infrastructure that had been destroyed; the return of
refugees to their homes, together with their social and
psychological adjustment and reintegration into the new
conditions of life; the active involvement of citizens in
economic activity through the creation of jobs, which are
crucial; and, above all, the creation of conditions conducive
to the democratic development of Tajik society.
Today, an intensive transition to a socially oriented
market economy is under way in Tajikistan. Against the
background of an increasingly far-reaching peace process,
the Government of Tajikistan is carrying out economic
reforms that promise positive results in the foreseeable
future. The country’s natural wealth, water supply, energy
and intellectual resources are favourable to such a
development.
However, reality demands that we confront the
situation with honesty. We must admit that without
international support it would be extremely difficult for us
to carry out the reconstruction and creative tasks quickly.
In the first place, it is a question of donors continuing their
commendable efforts to extend humanitarian assistance to
our most vulnerable population groups, which have
suffered from the civil war. Economic reforms under way
in the country also need efficient and targeted support.
This would involve an additional flow of investment into
Tajikistan, the more active involvement of the country’s
export potential in international trade transactions, and our
gradual integration into international financial and trade
institutions. I should like to express my conviction that,
at this stage of its development, Tajikistan will not be left
alone to deal with its problems.
The goal set out in the Charter of the United
Nations,
“to save succeeding generations from the scourge of
war”,
has very special meaning for the people of Tajikistan,
who have experienced the bitter taste of fratricidal war.
Our experience has shown that the work of the United
Nations, based on the coordinated efforts of its Member
States, can achieve tangible results and resolve seemingly
irreconcilable differences, thereby enabling us to move
onto a peaceful, non-violent track.
We note the tireless efforts of the United Nations in
maintaining and strengthening international peace and
security on a practical level under new and constantly
changing conditions. We believe that useful momentum
for this work could be provided by convening, in 1999, a
third international peace conference, an initiative that is
enjoying growing support among members of the
international community. Greater in-depth discussion of
this issue on the threshold of the twenty-first century
would further promote mutual understanding and
cooperation in the world, taking account of the interests
of all on the basis of the equality of all nations.
















